             18-13648-smb             Doc 1         Filed 11/25/18               Entered 11/25/18 12:37:25                       Main Document
                                                                                Pg 1 of 32
Fill in this information to identify the case

United States Bankruptcy Court for the Southern District of New York

Case number (If known):                                    Chapter         11

                                                                                                                                                 ☐ Check if this is
                                                                                                                                                 an amended filing

    Official Form 201
    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04/16
    If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
    known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


    1.   Debtor’s name                          Waypoint Leasing Holdings Ltd.

 
    2.   All other names debtor used            Waypoint, Waypoint Leasing Ireland, Waypoint Leasing, Waypoint Leasing LLC
         in the last 8 years

         Include any assumed names, trade
         names, and doing business as
         names


 
    3.   Debtor’s federal Employer              XX-XXXXXXX
         Identification Number (EIN)

 
    4.   Debtor’s       Principal place of business                                                     Mailing address, if different from principal place of business
         address
                        8 Riverpoint
                        Number                  Street                                                  Number                      Street


                        Bishops Quay
                                                                                                        P.O. Box


                        Limerick, Ireland                          V94 WC6A
                        City                    State              ZIP Code                             City                        State           ZIP Code

                                                                                                        Location of principal assets, if different from principal place
                                                                                                        of business
                        Limerick
                        County
                                                                                                        Number                      Street




                                                                                                        City                        State           ZIP Code



    5.   Debtor’s website (URL)                 www.waypointleasing.com


 
    6.   Type of debtor                         ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                ☐ Partnership (excluding LLP)
                                                ☐ Other. Specify:




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             Page 1

 
WEIL:\96625130\1\79984.0003 
Debtor         18-13648-smb           Doc
                Waypoint Leasing Holdings Ltd.1      Filed 11/25/18            Entered 11/25/18
                                                                                             Case 12:37:25
                                                                                                  number (if known) Main Document
                 Name                                                         Pg 2 of 32
 
                                               A. Check one:
    7.   Describe debtor’s business
                                               ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                               ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                               ☒   None of the above


                                               B. Check all that apply:
                                               ☐ Tax- entity (as described in 26 U.S.C. § 501)
                                               ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                               ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                               C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                  http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                   5321 – Helicopter Leasing Company
                                            
    8.   Under which chapter of the
                                               Check one:
         Bankruptcy Code is the
         debtor filing?                        ☐ Chapter 7
                                               ☐ Chapter 9
                                               ☒ Chapter 11. Check all that apply:
                                                                ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                  insiders or affiliates) are less than $2,566,050 (amount subject to adjustment
                                                                  on 4/01/19 and every 3 years after that).
                                                                ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                  debtor is a small business debtor, attach the most recent balance sheet,
                                                                  statement of operations, cash-flow statement, and federal income tax return or
                                                                  if all of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                                  1116(1)(B).
                                                                ☐ A plan is being filed with this petition.
                                                                ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                  creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                  the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                  Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                                  Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                                  with this form.
                                                                ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                  1934 Rule 12b-2.
                                               ☐ Chapter 12
 
    9.   Were prior bankruptcy cases           ☒ No
         filed by or against the debtor
                                               ☐ Yes        District                       When                          Case number
         within the last 8 years?
         If more than 2 cases, attach a                                                                  MM/ DD/ YYYY
         separate list.
                                                            District                       When                          Case number

                                                                                                         MM / DD/ YYYY
                                            
    10. Are any bankruptcy cases               ☐ No
        pending or being filed by a
        business partner or an                 ☒ Yes        Debtor         See Schedule 1                             Relationship   See Schedule 1
        affiliate of the debtor?                            District       Southern District of New York              When           November 25, 2018
         List all cases. If more than 1,
                                                            Case number, if known                                                    MM / DD/ YYYY
         attach a separate list.



Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        Page 2

 
WEIL:\96625130\1\79984.0003 
Debtor          18-13648-smb           Doc
                 Waypoint Leasing Holdings Ltd.1       Filed 11/25/18               Entered 11/25/18
                                                                                                  Case 12:37:25
                                                                                                       number (if known) Main Document
                 Name                                                              Pg 3 of 32
 
                                             
        11. Why is the case filed in this       Check all that apply:
            district?
                                                ☒      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                       immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                ☐      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                                 

    12. Does the debtor own or have
                                                ☒ No
        possession of any real
        property or personal property           ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        that needs immediate                                  Why does the property need immediate attention? (Check all that apply.)
        attention?                                            ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                                   health or safety.
                                                                   What is the hazard?
                                                              ☐    It needs to be physically secured or protected from the weather.
                                                              ☐    It includes perishable goods or assets that could quickly deteriorate or lose value
                                                                   without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                                   securities-related assets or other options).

                                                              ☐ Other
 
                                                            Where is the property?
                                                                                               Number                 Street


                                                                                               City                              State               ZIP Code
                                                            Is the property insured?
                                                                                                ☐ No
                                                                                               ☐ Yes. Insurance agency
                                                                                                          Contact Name
                                                                                                          Phone




                  Statistical and administrative information 



        13. Debtor’s estimation of          Check one:
            available funds                 ☒       Funds will be available for distribution to unsecured creditors.
                                            ☐       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

        14. Estimated number of             
                                            ☐       1-49                                      ☐       1,000-5,000                        ☐   25,001-50,000
            creditors                       ☐       50-99                                     ☐       5,001-10,000                       ☐   50,001-100,000
            (on a consolidated basis)       ☐       100-199                                   ☐       10,001-25,000                      ☐   More than 100,000
                                            ☒       200-999

        15. Estimated assets                ☐       $0-$50,000                                ☐       $1,000,001-$10 million             ☐   $500,000,001-$1 billion
            (on a consolidated basis)       ☐       $50,001-$100,000                          ☐       $10,000,001-$50 million            ☒   $1,000,000,001-$10 billion
                                            ☐       $100,001-$500,000                                                                    ☐   $10,000,000,001-$50 billion
                                                                                              ☐       $50,000,001-$100 million
                                            ☐       $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                              ☐       $100,000,001-$500 million

        16. Estimated liabilities           ☐       $0-$50,000                                ☐       $1,000,001-$10 million             ☐   $500,000,001-$1 billion
            (on a consolidated basis)       ☐       $50,001-$100,000                          ☐       $10,000,001-$50 million            ☒   $1,000,000,001-$10 billion
                                            ☐       $100,001-$500,000                                                                    ☐   $10,000,000,001-$50 billion
                                                                                              ☐       $50,000,001-$100 million
                                            ☐       $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                              ☐       $100,000,001-$500 million

Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 3

 
WEIL:\96625130\1\79984.0003 
Debtor         18-13648-smb           Doc
                Waypoint Leasing Holdings Ltd.1       Filed 11/25/18           Entered 11/25/18
                                                                                             Case 12:37:25
                                                                                                  number (if known) Main Document
                 Name                                                         Pg 4 of 32
 

                 Request for Relief, Declaration, and Signatures 


    WARNING   Bankruptcy fraud is a serious crime.  Making a false statement in connection with a bankruptcy case can result in fines up to 
               $500,000 or imprisonment for up to 20 years, or both.  18 U.S.C. §§ 152, 1341, 1519, and 3571. 
 
         17. Declaration and signature of             The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
             authorized representative of              this petition.
             debtor
                                                      I have been authorized to file this petition on behalf of the debtor.

                                                      I have examined the information in this petition and have a reasonable belief that the information is
                                                       true and correct.
                                                       I declare under penalty of perjury that the foregoing is true and correct.

                                                           Executed on       November 25, 2018
                                                                                MM/ DD /YYYY

                                                                                                                       

                                                            /s/ Alan Jenkins                                             Alan Jenkins
                                                            Signature of authorized representative of                    Printed name
                                                             debtor 

                                                            President, Chief Operating Officer & Chief Financial Officer 
                                                            Title                                                         
                                                                      

 

         18. Signature of attorney                      /s/ Gary T. Holtzer                                              Date   November 25, 2018
                                                       Signature of attorney for debtor                                        MM / DD / YYYY

                                                       Gary T. Holtzer
                                                         Printed Name
                                                 
                                                       Weil, Gotshal & Manges LLP
                                                         Firm Name
                                                 
                                                       767 Fifth Avenue
                                                         Number              Street
                                                 
                                                       New York                                            New York                      10153
                                                         City                                                State                         ZIP Code
                                                 

                                                       (212) 310-8000                                      gary.holtzer@weil.com
                                                         Contact phone                                       Email address
                                                 

                                                       2401859                                             New York
                                                         Bar Number                                          State
                                                 




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              Page 4

 
WEIL:\96625130\1\79984.0003 
18-13648-smb            Doc 1    Filed 11/25/18      Entered 11/25/18 12:37:25       Main Document
                                                    Pg 5 of 32


                                                    Schedule 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the affiliated entities listed below, including the debtor in this
chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the Southern District of New York (the
“Court”). A motion will be filed with the Court requesting that the chapter 11 cases of the
entities listed below be consolidated for procedural purposes only and jointly administered,
pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure, under the case number
assigned to the chapter 11 case of Waypoint Leasing Holdings Ltd.
                                                             CASE
                      COMPANY                              NUMBER          DATE FILED         DISTRICT
Waypoint Leasing Holdings Ltd.                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing (Luxembourg) S.à r.l.                   18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing (Ireland) Limited                       18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Company Number 1 (Ireland) Limited        18-________( )   November 25, 2018    S.D.N.Y
MSN 20159 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 31046 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 41511 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 760608 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 89007 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 920141 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920152 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920153 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920273 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920281 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 9205 Trust                                           18-________( )   November 25, 2018    S.D.N.Y
MSN 9229 Trust                                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Funding 1 LLC                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1A Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing Labuan 1A Limited                       18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1C Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1D Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1F Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1G Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1H Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1J Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1K Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1L Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1M Limited                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1N Limited                             18-________( )   November 25, 2018    S.D.N.Y



 
WEIL:\96625130\1\79984.0003 
18-13648-smb           Doc 1     Filed 11/25/18      Entered 11/25/18 12:37:25       Main Document
                                                    Pg 6 of 32
 

                                                             CASE
                      COMPANY                              NUMBER          DATE FILED         DISTRICT
Waypoint Asset Euro 1G Limited                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing UK 1B Limited                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing UK 1C Limited                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Company Number 2 (Ireland) Limited        18-________( )   November 25, 2018    S.D.N.Y
MSN 31431 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 760734 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920024 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920030 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Funding 2 LLC                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 3 Limited                              18-________( )   November 25, 2018    S.D.N.Y
AE Helicopter (5) Limited                                18-________( )   November 25, 2018    S.D.N.Y
AE Helicopter (6) Limited                                18-________( )   November 25, 2018    S.D.N.Y
MSN 31141 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 31492 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 36458 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 760543 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 760551 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 760581 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 760628 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 760631 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 760682 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920022 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920062 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920125 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 9229 AS                                              18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Funding 3 LLC                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 3A Limited                             18-________( )   November 25, 2018    S.D.N.Y
MSN 41371 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 1A Limited                           18-________( )   November 25, 2018    S.D.N.Y
MSN 4466 Trust                                           18-________( )   November 25, 2018    S.D.N.Y
MSN 4469 Trust                                           18-________( )   November 25, 2018    S.D.N.Y
MSN 6655 Trust                                           18-________( )   November 25, 2018    S.D.N.Y
MSN 7152 Trust                                           18-________( )   November 25, 2018    S.D.N.Y
MSN 7172 Trust                                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Malta Ltd                                 18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing Labuan 3A Limited                       18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing UK 3A Limited                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 4 Limited                              18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 5 Limited                              18-________( )   November 25, 2018    S.D.N.Y
MSN 14786 Trust                                          18-________( )   November 25, 2018    S.D.N.Y

                                                                                                         Page 2


WEIL:\96625130\1\79984.0003
18-13648-smb           Doc 1     Filed 11/25/18    Entered 11/25/18 12:37:25       Main Document
                                                  Pg 7 of 32
 

                                                           CASE
                        COMPANY                          NUMBER          DATE FILED         DISTRICT
MSN 2047 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 2057 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 6 Limited                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Funding 6 LLC                           18-________( )   November 25, 2018    S.D.N.Y
MSN 31042 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 31295 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 31308 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 920113 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
MSN 920119 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 7 Limited                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 7A Limited                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 8 Limited                            18-________( )   November 25, 2018    S.D.N.Y
MSN 31041 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 31203 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 31578 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 760617 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
MSN 760624 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
MSN 760626 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
MSN 760765 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
MSN 920063 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
MSN 920112 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
Waypoint 206 Trust                                     18-________( )   November 25, 2018    S.D.N.Y
Waypoint 407 Trust                                     18-________( )   November 25, 2018    S.D.N.Y
Waypoint 760626 Business Trust                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Funding 8 LLC                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 5A Limited                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 1B Limited                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 1C Limited                         18-________( )   November 25, 2018    S.D.N.Y
MSN 20012 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 20022 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 20025 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 1D Limited                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing UK 8A Limited                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing US 8A LLC                             18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 9 Limited                            18-________( )   November 25, 2018    S.D.N.Y
MSN 20052 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 31312 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 41329 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 760538 Trust                                       18-________( )   November 25, 2018    S.D.N.Y
MSN 760539 Trust                                       18-________( )   November 25, 2018    S.D.N.Y

                                                                                                       Page 3


WEIL:\96625130\1\79984.0003
18-13648-smb           Doc 1      Filed 11/25/18    Entered 11/25/18 12:37:25       Main Document
                                                   Pg 8 of 32
 

                                                            CASE
                        COMPANY                           NUMBER          DATE FILED         DISTRICT
MSN 760541 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
MSN 6658 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 1251 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 760542 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 5B Limited                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing UK 5A Limited                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1B Limited                            18-________( )   November 25, 2018    S.D.N.Y
MSN 41272 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 69052 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 9A Limited                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 1E Limited                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing UK 9A Limited                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Sterling 9A Limited                      18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 10 Limited                            18-________( )   November 25, 2018    S.D.N.Y
MSN 2826 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
MSN 2879 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint 2916 Business Trust                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 11 Limited                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co Germany Limited                       18-________( )   November 25, 2018    S.D.N.Y
MSN 2905 Trust                                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 12 Limited                            18-________( )   November 25, 2018    S.D.N.Y
MSN 20042 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 41202 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
MSN 920280 Trust                                        18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 1E Limited                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Euro 1F Limited                          18-________( )   November 25, 2018    S.D.N.Y
MSN 20093 Trust                                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Malta 1A Limited                         18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing Singapore 1 Pte. Limited               18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing UK 1A Limited                          18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 14 Limited                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Asset Co 15 Limited                            18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing Services LLC                           18-________( )   November 25, 2018    S.D.N.Y
Waypoint Leasing (Luxembourg) Euro S.à r.l.             18-________( )   November 25, 2018    S.D.N.Y




                                                                                                        Page 4


WEIL:\96625130\1\79984.0003
    18-13648-smb      Doc 1     Filed 11/25/18       Entered 11/25/18 12:37:25       Main Document
                                                    Pg 9 of 32



                              WAYPOINT LEASING HOLDINGS LTD.
                                              (the “Company”)
                              UNANIMOUS WRITTEN RESOLUTIONS OF
                            THE BOARD OF DIRECTORS OF THE COMPANY



1       Commencement of Chapter 11 Case

1.1     It is noted that:

        (a)     The Board of Directors of the Company (the “Board”) has had the opportunity to
                consult with the management and the legal and financial advisors of the Company to
                fully consider, and has considered, the strategic alternatives available to the Company.

        (b)     The Board has reviewed and had the opportunity to ask questions about the materials
                presented by the management and the legal and financial advisors of the Company
                regarding the liabilities and liquidity of the Company and its subsidiaries and
                affiliates, the strategic alternatives available to it, and the impact of the foregoing on
                the Company’s business.

        (c)     Based on the information provided by the management and the advisors of the
                Company, the Board considers that the Company is unable to pay its debts as they fall
                due.

        (d)     The Board considers that it is in the best interests of the Company to explore
                restructuring options for the Company.

        (e)     The Board, having carefully evaluated and considered such factors and information as
                it has deemed necessary or appropriate in order to reach a fully informed conclusion,
                has determined that it is desirable and in the best interests of the Company, its
                shareholders, creditors, and other parties in interest that a petition be filed by the
                Company seeking relief under the provisions of chapter 11 of title 11 of the United
                States Code (the “Bankruptcy Code”).

1.2     It is unanimously resolved with effect from November 25, 2018 that:

        (a)     The Company be and is hereby authorized to file a petition seeking relief under the
                provisions of the Bankruptcy Code.

        (b)     Any officer of the Company (each, an “Authorized Officer”), in each case, acting
                singly or jointly, be, and each hereby is, authorized, empowered, and directed, with
                full power of delegation, to negotiate, execute, deliver, and file, in the name and on
                behalf of the Company, and under its corporate seal or otherwise, all plans, petitions,

                                     Written Resolutions of the Board of Directors
                                          of Waypoint Leasing Holdings Ltd.


                                                                                                         1
    18-13648-smb    Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25              Main Document
                                           Pg 10 of 32


               schedules, statements, motions, lists, applications, pleadings, papers, affidavits,
               declarations, orders, certificates, and other documents (the “Chapter 11 Filings”) in
               the United States Bankruptcy Court for the Southern District of New York
               (the “Bankruptcy Court”) (with such changes therein and additions thereto as any
               such Authorized Officer may deem necessary, appropriate, or advisable, the execution
               and delivery of any of such Chapter 11 Filings by any such Authorized Officer with
               any changes thereto to be conclusive evidence that any such Authorized Officer
               deemed such changes to meet such standard).

        (c)    Any Authorized Officer, in each case, acting singly or jointly, be, and each hereby is,
               authorized, empowered, and directed, with full power of delegation, in the name and
               on behalf of the Company, to take and perform any and all further acts and deeds that
               such Authorized Officer deems necessary, appropriate, or desirable in connection with
               the Company’s chapter 11 case (the “Chapter 11 Case”) or the Chapter 11 Filings,
               including, without limitation, (i) the payment of fees, expenses, and taxes such
               Authorized Officer deems necessary, appropriate, or desirable, and (ii) negotiating,
               executing, delivering, performing, and filing any and all additional documents,
               schedules, statements, lists, papers, agreements, certificates, and/or instruments (or
               any amendments or modifications thereto) in connection with, or in furtherance of, the
               Chapter 11 Case with a view to the successful prosecution of the Chapter 11 Case
               (such acts to be conclusive evidence that such Authorized Officer deemed the same to
               meet such standard).

2       Retention of Advisors

2.1     It is unanimously resolved with effect from November 25, 2018 that:

        (a)    In connection with the Chapter 11 Case, any Authorized Officer, in each case, acting
               singly or jointly, be, and each hereby is, authorized, empowered, and directed, with
               full power of delegation, in the name and on behalf of the Company, to employ and
               retain all assistance by legal counsel, accountants, financial advisors, investment
               bankers, and other professionals, on behalf of the Company, which such Authorized
               Officer deems necessary, appropriate, or advisable in connection with, or in
               furtherance of, the Chapter 11 Case, with a view to the successful prosecution of the
               Chapter 11 Case (such acts to be conclusive evidence that such Authorized Officer
               deemed the same to meet such standard).

        (b)    The law firm of Weil, Gotshal & Manges LLP, located at 767 Fifth Avenue, New
               York, New York 10153, is hereby retained as counsel for the Company in its Chapter
               11 Case, subject to Bankruptcy Court approval.

        (c)    The firm of Houlihan Lokey Capital, Inc., located at 10250 Constellation Boulevard,
               5th Floor, Los Angeles, California 90067, is hereby retained as investment banker for
               the Company in its Chapter 11 Case, subject to Bankruptcy Court approval.


                                   Written Resolutions of the Board of Directors
                                        of Waypoint Leasing Holdings Ltd.


                                                                                                     2
    18-13648-smb    Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25              Main Document
                                           Pg 11 of 32


        (d)    The firm of FTI Consulting, Inc., located at Three Times Square, 9th Floor, New York,
               New York 10036, is hereby retained as financial advisor for the Company in its
               Chapter 11 Case, subject to Bankruptcy Court approval.

        (e)    The firm of Accenture LLP, successor in interest to Seabury Corporate Advisors LLC
               and/or one or more of its affiliates, located at 1350 Avenue of the Americas, 25th
               Floor, New York, New York 10019, is hereby retained as corporate advisor for the
               Company in its Chapter 11 Case, subject to Bankruptcy Court approval.

        (f)    The firm of Kurtzman Carson Consultants LLC, located at 599 Lexington Avenue
               #3901, New York, New York 10022, is hereby retained as claims, noticing, and
               solicitation agent and administrative advisor for the Company in its Chapter 11 Case,
               subject to Bankruptcy Court approval.

        (g)    Any Authorized Officer, in each case, acting singly or jointly, be, and each hereby
               is, authorized, empowered, and directed, with full power of delegation, in the name
               and on behalf of the Company, to take and perform any and all further acts and
               deeds, including, without limitation, (i) the payment of any consideration, (ii) the
               payment of fees, expenses, and taxes such Authorized Officer deems necessary,
               appropriate, or desirable, and (iii) the negotiation, execution, delivery, performance,
               and filing of any and all documents, motions, pleadings, applications, declarations,
               affidavits, schedules, statements, lists, papers, agreements, certificates, and/or
               instruments (or any amendments or modifications thereto) in connection with the
               engagement of professionals contemplated by the foregoing resolutions (such acts to
               be conclusive evidence that such Authorized Officer deemed the same to meet such
               standard).

3       Ancillary Documents

3.1     It is unanimously resolved with effect from November 25, 2018 that:

        (a)    Any Authorized Officer is hereby authorized to give, make, sign, execute (under hand
               or seal or as a deed) and deliver any agreements, letters, notices, certificates,
               acknowledgements, receipts, authorisations, instructions, releases, waivers, proxies,
               appointments of agents for service of process and other documents (whether of a like
               nature or not) (collectively, “Ancillary Documents”) as may in the sole opinion and
               absolute discretion of any Authorized Officer be considered necessary or desirable for
               the purpose of giving effect to, consummating, completing, or procuring the
               performance and completion of the transactions contemplated by the foregoing
               resolutions, and to do all such acts and things and to agree to all fees, as might in the
               sole opinion and absolute discretion of any Authorized Officer be necessary or
               desirable for the purposes aforesaid.

        (b)    The Ancillary Documents be in such form as any Authorized Officer shall in such
               Authorized Officer's absolute discretion and sole opinion approve, the signature of

                                   Written Resolutions of the Board of Directors
                                        of Waypoint Leasing Holdings Ltd.


                                                                                                       3
    18-13648-smb    Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25              Main Document
                                           Pg 12 of 32


               such Authorized Officer on any of the Ancillary Documents being due evidence for all
               purposes of such Authorized Officer's approval of the terms thereof on behalf of the
               Company.

        (c)    The Ancillary Documents (where required to be executed by the Company) be
               executed by the signature of any Authorized Officer or, where required to be executed
               as a deed, be either (a) sealed by the affixing thereto of the common seal of the
               Company, and witnessed as required by the articles of association of the Company, or
               (b) executed as a deed by any Authorized Officer on behalf of the Company.

        (d)    All Ancillary Documents be valid, conclusive, binding on and enforceable against the
               Company when executed and delivered in the manner aforesaid.

        (e)    All prior actions taken by any Authorized Officer for and on behalf of the Company in
               connection with the transactions contemplated by the foregoing resolutions, including
               but not limited to, the signing of any agreements, resolutions, deeds, letters, notices,
               certificates, acknowledgements, receipts, authorisations, instructions, releases,
               waivers, proxies, and other documents (whether of a like nature or not) and the
               payment of all and any related fees and expenses be confirmed, ratified, and approved
               in all respects.

4       General Authorization, Subsidiary Authorization, and Ratification

4.1     It is unanimously resolved with effect from November 25, 2018 that:

        (a)    Any Authorized Officer, in each case, acting singly or jointly, be, and each hereby is,
               authorized, empowered, and directed, with full power of delegation, in the name and
               on behalf of the Company, to take and perform any and all further acts or deeds,
               including, but not limited to, (i) the negotiation of such additional agreements,
               amendments, modifications, supplements, reports, documents, instruments,
               applications, notes, or certificates not now known but which may be required; (ii) the
               execution (if expressed to be under hand, by any Authorized Officer and, if expressed
               to be under seal, by affixing the seal and having any such document countersigned in
               accordance with the Constitution of the Company), delivery, and filing (if applicable)
               of any of the foregoing; and (iii) the payment of all fees, consent payments, taxes,
               and other expenses as any such Authorized Officer, in his or her sole discretion, may
               approve or deem necessary, appropriate, or desirable in order to carry out the intent
               and accomplish the purposes of the foregoing resolutions and the transactions
               contemplated thereby (all of such actions, executions, deliveries, filings, and
               payments to be conclusive evidence of such approval and that such Authorized
               Officer deemed the same to meet such standard).

        (b)    Any Authorized Officer, in each case, acting singly or jointly, be, and each hereby is,
               authorized, empowered, and directed, in the name and on behalf of the Company, in
               the Company’s capacity as member, shareholder, or partner or the equivalent thereof,

                                   Written Resolutions of the Board of Directors
                                        of Waypoint Leasing Holdings Ltd.


                                                                                                      4
18-13648-smb   Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25              Main Document
                                      Pg 13 of 32


          as the case may be, of each of its debtor subsidiaries, to cause such subsidiaries to
          take all of the actions on behalf of such subsidiaries that an Authorized Officer is
          herein authorized to take on behalf of the Company.

    (c)   Any and all past actions heretofore taken by any Authorized Officer, Director, or any
          member of the Company in the name and on behalf of the Company in furtherance of
          any or all of the foregoing resolutions be, and the same hereby are, ratified,
          confirmed, and approved in all respects.

    (d)   Any or all of the foregoing resolutions may be executed in any number of
          counterparts, and transmitted by facsimile or in portable document format (.pdf), each
          of which when executed shall have the same force and effect as an original
          instrument, and all of which shall together constitute one and the same instrument.

                                 [Signature Page Follows]




                              Written Resolutions of the Board of Directors
                                   of Waypoint Leasing Holdings Ltd.


                                                                                               5
   18-13648-smb       Doc 1     Filed 11/25/18 Entered 11/25/18 12:37:25                 Main Document
                                              Pg 14 of 32




               (Signature page to unanimous written resolutions of Waypoint Leasing Holdings Ltd.)




     November 25, 2018




     November 25, 2018




Name: William Wasyl Jarosz
Title: Director
Date: November 25, 2018




Name: David Gerald Taylor
Title: Director
Date: November 25, 2018




Name: William Lee Transier
Title: Director
Date: November 25, 2018




Name: Hooman Yazhari
Title: Director
Date: November 25, 2018




                                                                                                         4
 18-13648-smb     Doc 1     Filed 11/25/18 Entered 11/25/18 12:37:25                Main Document
                                          Pg 15 of 32




             (Signature page to unanimous written resolutions of Waypoint Leasing Holdings Ltd.)




______________________________
Name: David Ricardo Caro
Title: Director
Date: November 25, 2018



______________________________
Name: Shamit Grover
Title: Director
Date: November 25, 2018



______________________________
Name: William Wasyl Jarosz
Title: Director
Date: November 25, 2018



______________________________
Name: David Gerald Taylor
Title: Director
Date: November 25, 2018



______________________________
Name: William Lee Transier
Title: Director
Date: November 25, 2018



______________________________
Name: Hooman Yazhari
Title: Director
Date: November 25, 2018




                                                                                                    4
 18-13648-smb       Doc 1     Filed 11/25/18 Entered 11/25/18 12:37:25                Main Document
                                            Pg 16 of 32



                (Signature page to unanimous written resolutions o/Waypoint Leasing Holdings Ltd.)




Name: David Ricardo Caro
Title: Director
Date: November 25, 2018




Name: Shamit Grover
Title: Director
Date: November 25, 2018




Name: William Wasyl Jarosz
Title: Director
Date: November 25, 2018




Name: DavidGeraldTaylo('­
Title: Director
Date: November 25, 2018




Name: William Lee Transier
Title: Director
Date: November 25, 2018




Name: Hooman Yazhari
Title: Director
Date: November 25, 2018




                                                                                                      4
 18-13648-smb        Doc 1     Filed 11/25/18 Entered 11/25/18 12:37:25                Main Document
                                             Pg 17 of 32




               (Signature page to unanimous written resolutions of Waypoint Leasing Holdings Ltd.)




Name: David Ricardo Caro
Title: Director
Date: November 25, 2018




Name: Shamit Grover
Title: Director
Date: November 25, 2018




Name: William Wasyl Jarosz
Title: Director
Date: November 25, 2018




Name: David Gerald Taylor
Title: Director
Date: November 25, 2018




Name: William Lee Transier
Title: Director
Date: November 25, 2018




Name: Hooman Y azhari
Title: Director
Date: November 25, 2018




                                                                                                       4
 18-13648-smb     Doc 1     Filed 11/25/18 Entered 11/25/18 12:37:25                Main Document
                                          Pg 18 of 32




             (Signature page to unanimous written resolutions of Waypoint Leasing Holdings Ltd.)




______________________________
Name: David Ricardo Caro
Title: Director
Date: November 25, 2018



______________________________
Name: Shamit Grover
Title: Director
Date: November 25, 2018



______________________________
Name: William Wasyl Jarosz
Title: Director
Date: November 25, 2018



______________________________
Name: David Gerald Taylor
Title: Director
Date: November 25, 2018



______________________________
Name: William Lee Transier
Title: Director
Date: November 25, 2018



______________________________
Name: Hooman Yazhari
Title: Director
Date: November 25, 2018




                                                                                                    4
                 18-13648-smb                          Doc 1             Filed 11/25/18 Entered 11/25/18 12:37:25                                    Main Document
                                                                                       Pg 19 of 32


     Fill in this information to identify the case:

     Debtor name: Waypoint Leasing Holdings Ltd.

     United States Bankruptcy Court for the Southern District of New York

     Case number (If known):

                                                                                                                                                                      ☐ Check if this is an
                                                                                                                                                                      amended filing


     Official Form 204
     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors
     Who Have the 30 Largest Unsecured Claims and Are Not Insiders1
                                                                                                                                                                                          12/15

     A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
     the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
     claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of
     the 30 largest unsecured claims.
Name of creditor and complete mailing                     Name, telephone number, and email               Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                               address of creditor contact                       claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                                         example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                                           debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                                              loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                                          professional 
                                                                                                          services, and 
                                                                                                          government 
                                                                                                            contracts) 
                                                                                                                                            Total claim, if    Deduction for       Unsecured  claim 
                                                                                                                                            partially          value of 
                                                                                                                                            secured            collateral or 
                                                                                                                                                               setoff 
1        Airbus Helicopters Deutchland GMBH               Attn.:  Alain Vigneau                            Trade Debt                                                                  $4,599,167.00 
         Industriestrasse 4                               Phone:  +33 4 42 85 56 26 
         86609 Donauwoerth                                Email:  alain.vigneau@airbus.com 
         Germany 

2        AgustaWestland Malaysia Sdn. Bhd                 Attn.:  Mohd Asli Ummi Nadia                     Trade Debt                                                                    $542,745.00 
         Old Cargo Complex                                Phone:  603 7842‐3026 
         SAAS Airport                                     Email:  
         47200 Subang,                                    umminadia.mohdasli@leonardocompany.com 
         Selangor Darul Ehsan  
         Malaysia 
3        CHC Helicopters Netherlands BV                   Attn.:  Daniëlle Smeenk                          Trade Debt          Disputed                                                  $490,191.00 
         c/o CHC Helicopter                               Phone:  604 223‐677553 
         Luchthavenweg 18                                 Email:  danielle.Smeenk@chcheli.com 
         1786 PP Den Helder 
         The Netherlands 
4        Alvarez & Marsal Securities, LLC                 Attn.:  George Varughese                        Professional                                                                   $349,991.00 
         600 Madison Avenue, 8th Floor                    Phone:  +1‐646‐495‐3544                           Services 
         New York, NY 10022                               Email:  gvarughese@alvarezandmarsal.com 
         United States of America 


5        Eagle Copters Maintenance Ltd.                   Attn.:  Janice Dell                              Trade Debt                                                                    $266,023.00 
         823 McTavish Road NE                             Phone:  +1 403‐250‐7370 
         Calgary, Alberta T2E 7G9                         Email:  accountsreceivable@eaglecopters.com 
         Canada 




                                                                 
     1
      Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding, as of November 23, 2018, the thirty (30) largest,
     unsecured claims against the Debtors, on a consolidated basis, excluding claims of “insiders” as defined in 11 U.S.C. § 101(31).

     Official Form 204                                              List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                       Page 1

      
     WEIL:\96625130\1\79984.0003 
     Debtor     18-13648-smb         Doc 1Ltd. Filed 11/25/18 Entered 11/25/18
                   Waypoint Leasing Holdings                                     12:37:25
                                                                          Case number (if known)                                     Main Document
                   Name                                      Pg 20 of 32
      

Name of creditor and complete mailing       Name, telephone number, and email             Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                 address of creditor contact                     claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                         example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                           debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                              loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                          professional 
                                                                                          services, and 
                                                                                          government 
                                                                                            contracts) 
                                                                                                                            Total claim, if    Deduction for       Unsecured  claim 
                                                                                                                            partially          value of 
                                                                                                                            secured            collateral or 
                                                                                                                                               setoff 
6        Leonardo SPA                       Attn.:  Silvia Meoli                           Trade Debt                                                                    $256,013.00 
         Piazza Monte Grappa, 4             Phone:  +39 0331 915893 
         00195 Rome                         Email:  silvia.meoli@leonardocompany.com 
         Italy 


7        Heli‐One (Poland) SP. Z O.O.       Attn.: Alina Nowakowska                        Trade Debt                                                                    $247,593.00 
         Jasionka 947                       Phone:  +48 1777 14938 
         36‐002 Jasionka                    Email  Alina.Nowakowska@heli‐one.com 
         Poland 


8        Dentons UK MEA LLP                 Attn.:  Sarah Dyke                            Professional                                                                   $246,173.00 
         One Fleet Place                    Phone:  +44‐20‐7320‐5457                        Services 
         London EC4M 7WS                    Email:  sarah.dyke@dentons.com 
         United Kingdom 

9        Pratt & Whitney                    Attn.:  Santosh Kumar                          Trade Debt                                                                    $189,468.00 
         1000 Boulevard Marie‐Victorin      Phone:  +1‐612‐216‐6764 
         Longueuil, Quebec J4G 1A1          Email:  collections@pwc.ca 
         Canada 

10       Heli‐One Canada Inc.               Attn.:  Karen Rida                             Trade Debt                                                                    $164,803.00 
         4740 Agar Drive                    Phone:  +001 604 276 7500 
         Richmond B.C. V7B 1A3              Email:  Karen.Rida@heli‐one.com 
         Canada 

11       Goldman Sachs & Co.                Attn.:  Joseph Ryan                           Professional                                                                   $113,470.00 
         200 West Street                    Phone:  +1‐212‐902‐0789                         Services 
         New York, New York 10282           Email:  joseph.ryan@gs.com 
         United States of America 


12       Bel Air Aviation A/S               Attn.:  Dorte Juhl Petersen                    Trade Debt                                                                      $75,702.00 
         Vestre Lufthavnsvej 54             Phone:  +45 7636 3906 
         Esbjerg Airport                    Email:  djp@belair.dk 
         DK‐6705 Esbjerg East 
         Denmark 
13       Baker Donelson                     Attn.:  Robert Van de Vuurst                  Professional                                                                     $47,544.00 
         100 Med Tech Parkway, Suite 200    Phone:  +1‐423‐956‐0181                         Services 
         Johnson City, Tennessee 37604      Email:  rvandevuurst@bakerdonelson.com 
         United States of America 

14       DART Aerospace                     Attn.: Deirdre Kennedy                         Trade Debt                                                                      $45,000.00 
         1270 Aberdeen Street               Phone:  +1‐613‐632‐5200 ext. 292 
         Hawkesbury, Ontario K6A 1K7        Email:  dkennedy@dartaero.com 
         Canada 

15       Arendt & Medernach                 Attn.:  Sandra Bitterkleit                    Professional                                                                     $37,192.00 
         14 Rue Erasme                      Phone:  +352 ‐0‐78‐78‐524                       Services 
         L‐2082                             Email:  sandra.bitterkleit@arendt.com 
         Luxembourg 

16       Gowling WLG (UK) LLP               Attn.:  Lisa Buckland‐Cuma                    Professional                                                                     $33,851.00 
         4 More London                      Phone:  +44 20 7759 6581                        Services 
         Riverside                          Email:  Lisa.Buckland‐Cuma@gowlingwlg.com 
         London 
         United Kingdom 




     Official Form 204                            List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                         Page 2

      
     WEIL:\96625130\1\79984.0003 
    Debtor     18-13648-smb         Doc 1Ltd. Filed 11/25/18 Entered 11/25/18
                  Waypoint Leasing Holdings                                     12:37:25
                                                                         Case number (if known)                                            Main Document
                  Name                                      Pg 21 of 32
     

Name of creditor and complete mailing           Name, telephone number, and email               Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                     address of creditor contact                       claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                               example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                                 debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                                    loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                                professional 
                                                                                                services, and 
                                                                                                government 
                                                                                                  contracts) 
                                                                                                                                  Total claim, if    Deduction for       Unsecured  claim 
                                                                                                                                  partially          value of 
                                                                                                                                  secured            collateral or 
                                                                                                                                                     setoff 
17      Lombard North Central PLC               Attn.:  Allen Noad                              Professional                                                                     $24,180.00 
        280 Bishopsgate London (1st Floor)      Phone:  +44 07990 772905                          Services 
        EC2M 4RB                                Email:  Allen.Noad@Lombard.co.uk 
        United Kingdom 


18      AS Aerospace                            Attn.:  Tammy Brazier                            Trade Debt                                                                      $23,412.00 
        Hangar I                                Phone:  +44 (0)1895 834861 
        Hangar Road                             Email:  tammy.brazier@aerospacedesign.co.uk 
        Denham Airfield, Uxbridge 
        Middlesex, UB9 5DF 
        United Kingdom 
19      Velocity Insurance Group LLC            Attn.:  Colleen Yeomans                         Professional                                                                     $21,790.00 
        6300 Sagewood Dr., Ste. H503            Phone:  + 1‐877‐226‐7333                          Services 
        Park City Utah 84098                    Email:  cyeomans@velocityins.com 
        United States of America 


20      Felsberg Advogados                      Attn.:  Kawana Tayla Serzoski Costa             Professional                                                                     $18,993.00 
        Av Almirante Barroso                    Phone:  +55 (11) 3141‐4574                        Services 
        52 22 Andar                             Email:  KawanaCosta@felsberg.com.br 
        Rio De Janeiro 
        Brazil 
21      Holman Fenwick Willan LLP               Attn.:  Zohar Zik                               Professional                                                                     $13,507.00 
        Friary Court                            Phone:  +44 20 7264 8251                          Services 
        65 Crutched Friars                      Email:  zohar.zik@hfw.com 
        London EC3N 2AE 
        United Kingdom 
22      Al Tamimi & Company                     Attn.:  Hanouf Al Juaid                         Professional                                                                     $10,290.00 
        Sky Tower, South Tower S.2.A            Phone:  +966 11 416 9666                          Services 
        9th Floor, King Fahad Road              Email:  H.AlJuaid@tamimi.com 
        PO Box 300400, Postal Code 11372 
        Riyadh 
        Saudi Arabia 
23      PLMJ Advocados SP RL                    Attn.:  Nuno Luis Sapateiro                     Professional                                                                      $7,918.00 
        Av, da Liberdade, 224                   Phone:  00351 213 197 300                         Services 
        Edificio Eurolex                        Email:  E.plmjlaw@plmj.pt 
        1250‐148 Lisboa 
        Portugal 
24      Hub Digital Limited                     Attn.:  David Roberts                           Professional                                                                      $7,348.00 
        34 Tenby Street                         Phone:  +44 121 236 6590                          Services 
        Birmingham B1 3EE                       Email:  locate@thedigitalhub.com 
        United Kingdom 


25      Galaxy Aerospace                        Attn.:  Abdul Rahman Samsudin                    Trade Debt                                                                       $5,518.00 
        No 11‐14, Helicopter Centre             Phone:  +603 7887 0426 
        Malaysia International Aerospace        Email:  aman@galaxyaerospace.my 
        Centre 
        Sultan Abdul Aziz Shah International 
        Airport 
        47200 Subang, Selangor Darul Ehsan 
        Malaysia 
26      Harris, St. Laurent & Chaudhry LLP      Attn.:  Ewan W. Bolla                           Professional                                                                      $5,486.00 
        40 Wall St. 53rd Floor                  Phone:  +1‐917‐512‐9472                           Services 
        New York, New York 10005                Email:  ewbolla@sc‐harris.com 
        United States of America 




    Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 3

     
    WEIL:\96625130\1\79984.0003 
    Debtor     18-13648-smb         Doc 1Ltd. Filed 11/25/18 Entered 11/25/18
                  Waypoint Leasing Holdings                                     12:37:25
                                                                         Case number (if known)                                       Main Document
                  Name                                      Pg 22 of 32
     

Name of creditor and complete mailing           Name, telephone number, and email          Nature of the      Indicate if    Amount of unsecured claim 
address, including zip code                     address of creditor contact                  claim (for        claim is      If the claim is fully unsecured, fill in only unsecured 
                                                                                          example, trade     contingent,     claim amount. If claim is partially secured, fill in total 
                                                                                            debts, bank     unliquidated,    claim amount and deduction for value of collateral 
                                                                                               loans,        or disputed     or setoff to calculate unsecured claim. 
                                                                                           professional 
                                                                                           services, and 
                                                                                           government 
                                                                                             contracts) 
                                                                                                                             Total claim, if    Deduction for       Unsecured  claim 
                                                                                                                             partially          value of 
                                                                                                                             secured            collateral or 
                                                                                                                                                setoff 
27      Wachtell, Lipton, Rosen and Katz LLP    Attn.:  Harold S. Novikoff                 Professional                                                                      $4,625.00 
        51 West 52nd Street                     Phone:  +1‐212‐403‐1249                      Services 
        New York, New York 10019                Email:  hsnovikoff@wlrk.com 
        United States of America 


28      Rodrigo, Elias & Medrano Abogados       Attn.:  Paola Razetto                      Professional                                                                      $4,442.00 
        Av. San Felipe Nro. 758                 Phone:  +511 619 1900                        Services 
        Jesus Maria                             Email:  prm@estudiorodrigo.com 
        Lima 
        Peru 
29      Dentons Rodyk & Davidson LLP            Attn.:  Ray Chiang                         Professional                                                                      $4,348.00 
        80 Raffles Place                        Phone:  +65 6885 3680                        Services 
        #33‐00 UOB Plaza 1                      Email:  ray.chiang@dentons.com 
        Singapore 048624 


30      Bird & Bird LLP                         Attn.:  Paul Jones                         Professional                                                                      $2,989.49 
        12 New Fetter Lane                      Phone:  +44 20 7415 6000                     Services 
        London EC4A 1JP                         Email:  ldnacccredcontrol@twobirds.com 
        United Kingdom 


     




    Official Form 204                                List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                       Page 4

     
    WEIL:\96625130\1\79984.0003 
        18-13648-smb           Doc 1       Filed 11/25/18 Entered 11/25/18 12:37:25                                Main Document
                                                         Pg 23 of 32


Fill in this information to identify the case:

Debtor name: Waypoint Leasing Holdings Ltd.

United States Bankruptcy Court for the Southern District of New York

Case number (If known):




Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


               Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.
        I have examined the information in the documents checked below and I have a reasonable belief that the information is
        true and correct:
        ☐      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
        ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        ☐      Schedule H: Codebtors (Official Form 206H)
        ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        ☐      Amended Schedule ____
              Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are
               Not Insiders (Official Form 204)
        ☐      Other document that requires a declaration
         
        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on November 25, 2018
                                                        /s/ Alan Jenkins
                      MM /DD /YYYY                       Signature of individual signing on behalf of debtor

                                                         Alan Jenkins
                                                         Printed name

                                                         President, Chief Operating Officer & Chief Financial Officer
                                                         Position or relationship to debtor

 
 
 



Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors

WEIL:\96625130\1\79984.0003 
18-13648-smb                       Doc 1             Filed 11/25/18 Entered 11/25/18 12:37:25      Main Document
                                                                   Pg 24 of 32



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             :                   Chapter 11
                                                             :
WAYPOINT LEASING HOLDINGS LTD.                               :                   Case No. 18-[_____] (___)
                                                             :
                           Debtor.                           :
------------------------------------------------------------ x

                                                               LIST OF EQUITY HOLDERS1

                             Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the

following identifies all holders having a direct or indirect ownership interest, of the above-

captioned debtor in possession (the “Debtor”).

Check applicable box:

☐ There are no equity security holders or corporations that directly or indirectly own 10% or
more of any class of the debtor’s equity interest.

☒ The following are the debtor’s equity security holders (list holders of each class, showing the
number and kind of interests registered in the name of each holder, and the last known address or
place of business of each holder):

         Name and Last Known Address or Place of                               Kind/Class of     Number of Interests
                   Business of Holder                                            Interest             Held

            Pangaea Two Acquisition Holdings VI, LP                           Preferred Shares       77,929.317
                           (Delaware)
                c/o Cartesian Capital Group LLC  
                                                                              Class A Voting
                        505 Fifth Avenue                                                             77,929.317
                                                                              Common Shares
                  New York, New York 10036

                Pangaea Two Acquisition Holdings VI                           Preferred Shares        1,642.475
                  Management, Limited (Cayman)
                  c/o Cartesian Capital Group LLC
                          505 Fifth Avenue                                    Class A Voting
                                                                                                      1,642.475
                    New York, New York 10036                                  Common Shares


                                                            
1
 This list serves as the required disclosure by the Debtor pursuant to Rule 1007 of the Federal Rules of Bankruptcy
Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case. 

 
 
WEIL:\96625130\1\79984.0003 
18-13648-smb                       Doc 1             Filed 11/25/18 Entered 11/25/18 12:37:25       Main Document
                                                                   Pg 25 of 32



         Name and Last Known Address or Place of                             Kind/Class of        Number of Interests
                   Business of Holder                                          Interest                Held

                                                                          Class 1 Superpriority
                                                                                                        10,000
                                                                            Preferred Shares
          MSDC Waypoint Investors, LLC (Delaware)
               645 Fifth Avenue, 21st Floor                                 Preferred Shares          155,858.634
               New York, New York 10022
                                                                            Class A Voting
                                                                                                     165,858.634
                                                                            Common Shares

                                                                                Class 1
                                                                             Superpriority              10,000
                     Quantum Strategic Partners Ltd.                        Preferred Shares
                           (Cayman Islands)
                         250 West 55th Street                               Preferred Shares          156,082.452
                      New York, New York 10019
                                                                            Class A Voting
                                                                                                     166,082.452
                                                                            Common Shares

                                                                            Preferred Shares           1,868.379

                                                                            Class A Voting
                                                                                                       1,868.379
                                                                            Common Shares

                                                                          Class A Non-Voting
                                     Ed Washecka                                                         4,000
                                                                           Common Shares
                                    Address on File2
                                                                           Class B1 Common
                                                                                                         2,400
                                                                                 Shares

                                                                           Class B2 Common
                                                                                                         4,000
                                                                                 Shares

                                                                            Preferred Shares            124.44

                                                                            Class A Voting
                                                                                                        124.44
                                                                            Common Shares
                                     Alan Jenkins
                                    Address on File                        Class B1 Common
                                                                                                         1,400
                                                                                 Shares

                                                                           Class B2 Common
                                                                                                         1,600
                                                                                 Shares




                                                            
2
  The Debtors have redacted the personal addresses from those equity holders that are individuals. Such redacted
information is available to the Court upon request. 



 
WEIL:\96625130\1\79984.0003 
18-13648-smb            Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25    Main Document
                                               Pg 26 of 32



      Name and Last Known Address or Place of           Kind/Class of      Number of Interests
                Business of Holder                        Interest              Held

                                                       Preferred Shares         444.193

                                                       Class A Voting
                                                                                444.193
                                                       Common Shares

                                                      Class A Non-Voting
                          Allan Rowe                                              500
                                                       Common Shares
                         Address on File
                                                      Class B1 Common
                                                                                  1,000
                                                            Shares

                                                      Class B2 Common
                                                                                  1,000
                                                            Shares

                                                       Preferred Shares           53.36

                                                       Class A Voting
                                                                                  53.36
                                                       Common Shares
                         Todd Wolynski
                         Address on File              Class B1 Common
                                                                                  500
                                                            Shares

                                                      Class B2 Common
                                                                                  600
                                                            Shares

                                                       Preferred Shares            50

                                                       Class A Voting
                                                                                   50
                                                       Common Shares
                          Ian Gurekian
                         Address on File              Class B1 Common
                                                                                  460
                                                            Shares

                                                      Class B2 Common
                                                                                  340
                                                            Shares

                                                      Class B1 Common
                                                                                  200
                                                            Shares
                         David Gorsky
                         Address on File
                                                      Class B2 Common
                                                                                  200
                                                            Shares




 
WEIL:\96625130\1\79984.0003 
18-13648-smb            Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25       Main Document
                                               Pg 27 of 32



      Name and Last Known Address or Place of            Kind/Class of        Number of Interests
                Business of Holder                         Interest                Held

                                                        Preferred Shares             120

                                                        Class A Voting
                          Swati Rishi                                                120
                                                        Common Shares
                         Address on File
                                                       Class B1 Common
                                                                                      82
                                                             Shares

                                                        Preferred Shares              48

                                                        Class A Voting
                                                                                      48
                                                        Common Shares
                          Ken Dowling
                         Address on File               Class B1 Common
                                                                                     250
                                                             Shares

                                                       Class B2 Common
                                                                                     250
                                                             Shares

                                                        Preferred Shares              90

                                                        Class A Voting
                                                                                      90
                                                        Common Shares
                           Tom Kelly
                         Address on File               Class B1 Common
                                                                                     160
                                                             Shares

                                                       Class B2 Common
                                                                                     160
                                                             Shares

                                                        Preferred Shares              18

                                                        Class A Voting
                                                                                    18.899
                                                        Common Shares

                                                       Class B1 Common
                         Marc Schechter                                              200
                                                             Shares
                         Address on File
                                                       Class B2 Common
                                                                                     200
                                                             Shares

                                                      Class 1 Superpriority
                                                                                     0.899
                                                            Preferred




 
WEIL:\96625130\1\79984.0003 
18-13648-smb            Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25       Main Document
                                               Pg 28 of 32



      Name and Last Known Address or Place of            Kind/Class of        Number of Interests
                Business of Holder                         Interest                Held

                                                        Preferred Shares              90

                                                        Class A Voting
                                                                                      90
                                                        Common Shares
                         Oliver Althoff
                         Address on File               Class B1 Common
                                                                                     550
                                                             Shares

                                                       Class B2 Common
                                                                                     650
                                                             Shares

                                                        Preferred Shares              50

                                                        Class A Voting
                                                                                      50
                                                        Common Shares
                           Steffen Bay
                       c/o CPA John Zale
                                                       Class B1 Common
                         Address on File                                             220
                                                             Shares

                                                       Class B2 Common
                                                                                      80
                                                             Shares

                                                        Preferred Shares              36

                                                        Class A Voting
                                                                                    37.799
                                                        Common Shares

                                                       Class B1 Common
                          Peter Dahm                                                  50
                                                             Shares
                         Address on File
                                                       Class B2 Common
                                                                                      50
                                                             Shares

                                                      Class 1 Superpriority
                                                                                     1.799
                                                            Preferred

                                                        Preferred Shares             120

                                                        Class A Voting
                                                                                     120
                                                        Common Shares
                     Robert Van de Vuurst
                       Address on File                 Class B1 Common
                                                                                      50
                                                             Shares

                                                       Class B2 Common
                                                                                      50
                                                             Shares




 
WEIL:\96625130\1\79984.0003 
18-13648-smb            Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25       Main Document
                                               Pg 29 of 32



      Name and Last Known Address or Place of            Kind/Class of        Number of Interests
                Business of Holder                         Interest                Held

                                                        Preferred Shares             100

                                                        Class A Voting
                                                                                   104.997
                                                        Common Shares

                                                       Class B1 Common
                         Philip Stransky                                             125
                                                             Shares
                         Address on File
                                                       Class B2 Common
                                                                                     125
                                                             Shares

                                                      Class 1 Superpriority
                                                                                     4.997
                                                            Preferred

                                                        Preferred Shares             93.45
                      Margaret Clandillon
                       Address on File                  Class A Voting
                                                                                     93.45
                                                        Common Shares

                                                        Preferred Shares             46.73

                                                        Class A Voting
                          Jonathan Law                                              49.065
                                                        Common Shares
                         Address on File
                                                      Class 1 Superpriority
                                                                                     2.335
                                                            Preferred

                                                        Preferred Shares             93.45

                                                        Class A Voting
                   Matthew John McMahon                                              98.12
                                                        Common Shares
                       Address on File
                                                      Class 1 Superpriority
                                                                                     4.67
                                                            Preferred

                                                        Preferred Shares             93.45

                                                        Class A Voting
                          Jesse Crews                                                98.12
                                                        Common Shares
                         Address on File
                                                      Class 1 Superpriority
                                                                                     4.67
                                                            Preferred




 
WEIL:\96625130\1\79984.0003 
18-13648-smb            Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25       Main Document
                                               Pg 30 of 32



      Name and Last Known Address or Place of            Kind/Class of        Number of Interests
                Business of Holder                         Interest                Held

                                                        Preferred Shares             46.73

                                                        Class A Voting
                                                                                    49.065
                                                        Common Shares

                                                       Class B1 Common
                          Simon Dahm                                                 100
                                                             Shares
                         Address on File
                                                       Class B2 Common
                                                                                     100
                                                             Shares

                                                      Class 1 Superpriority
                                                                                     2.335
                                                            Preferred

                                                       Class B1 Common
                                                                                      50
                                                             Shares
                          Ronan Likely
                         Address on File
                                                       Class B2 Common
                                                                                     150
                                                             Shares

          Trust for the Benefit of Alec Washecka
                                                       Class B1 Common
                     7 Leeuwarden Lane                                               800
                                                             Shares
                Darien, Connecticut 06820


          Trust for the Benefit of Rory Washecka
                                                       Class B1 Common
                    7 Leeuwarden Lane,                                               800
                                                             Shares
                 Darien, Connecticut 06820

                                                       Class B1 Common
                                                                                     195
                                                             Shares
                         James Hughes
                         Address on File
                                                       Class B2 Common
                                                                                     130
                                                             Shares

                                                       Class B1 Common
                                                                                     360
                                                             Shares
                         Clark McGinn
                         Address on File
                                                       Class B2 Common
                                                                                     240
                                                             Shares

                                                        Preferred Shares             300
                Scott & Margaret McLaughlin
                       Address on File                  Class A Voting
                                                                                     300
                                                        Common Shares




 
WEIL:\96625130\1\79984.0003 
18-13648-smb            Doc 1    Filed 11/25/18 Entered 11/25/18 12:37:25       Main Document
                                               Pg 31 of 32



      Name and Last Known Address or Place of            Kind/Class of        Number of Interests
                Business of Holder                         Interest                Held

                                                        Preferred Shares             180
                          Jack Weiner
                         Address on File                Class A Voting
                                                                                     180
                                                        Common Shares

                                                        Preferred Shares             120
              Madockawando Holdings, LLC
                                                        Class A Voting
               c/o William B. Buchanan Jr.                                         125.996
                                                        Common Shares
                   8 Smith Ridge Lane
              New Canaan, Connecticut 06840
                                                      Class 1 Superpriority
                                                                                     5.996
                                                            Preferred

                                                        Preferred Shares             600
            Sergio Wolkovisky & Farida Kassin
                     Address on File                    Class A Voting
                                                                                     600
                                                        Common Shares

                                                        Preferred Shares              90

                                                        Class A Voting
       Peter Vanderlee & Lesley Oliver-Vanderlee                                    94.497
                                                        Common Shares
                    Address on File
                                                      Class 1 Superpriority
                                                                                     4.497
                                                            Preferred

                                                        Preferred Shares             120
                       Mark McComiskey
                        Address on File                 Class A Voting
                                                                                     120
                                                        Common Shares

     John U. and Donna W. Beusch Trustee of J&D         Preferred Shares             120
       Beusch Nominee Trust dated 02-18-2004
                  416 Taylor Road                       Class A Voting
                                                                                     120
              Stow, Massachusetts 01775                 Common Shares

                                                        Preferred Shares             100
      Steven Kluger 2012 Trust (Investor of Record)
                 13 Stoney Ridge Road
                                                        Class A Voting
                  Allendale, NJ, 07401                                               100
                                                        Common Shares




 
WEIL:\96625130\1\79984.0003 
        18-13648-smb           Doc 1       Filed 11/25/18 Entered 11/25/18 12:37:25                                Main Document
                                                         Pg 32 of 32


Fill in this information to identify the case:

Debtor name:  Waypoint Leasing Holdings Ltd.

United States Bankruptcy Court for the Southern District of New York

Case number (If known):



Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


               Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.
        I have examined the information in the documents checked below and I have a reasonable belief that the information is
        true and correct:
        ☐      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
        ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        ☐      Schedule H: Codebtors (Official Form 206H)
        ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        ☐      Amended Schedule ____
        ☐      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
               (Official Form 204)
              Other document that requires a declaration List of Equity Holders
         
        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on November 25, 2018
                                                        /s/ Alan Jenkins
                      MM / DD /YYYY                      Signature of individual signing on behalf of debtor

                                                         Alan Jenkins
                                                         Printed name

                                                         President, Chief Operating Officer & Chief Financial Officer
                                                         Position or relationship to debtor




Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
 
WEIL:\96625130\1\79984.0003 
